TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00466-CR






Robert Windell Schwartz, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 48,639, HONORABLE MARTHA TRUDO, JUDGE PRESIDING






PER CURIAM

Appellant Robert Windell Schwartz pleaded guilty and judicially confessed to
possessing less than one gram of cocaine.  Tex. Health & Safety Code Ann. § 481.115 (West
Supp. 1998).  The district court found appellant guilty and assessed punishment at incarceration
in a state jail for one year and a $350 fine.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.

The judgment of conviction is affirmed.


Before Justices Powers, Aboussie and Kidd

Affirmed

Filed:   October 29, 1998

Do Not Publish